Case 2:15-cv-01366-JRG-RSP Document 637-4 Filed 07/06/21 Page 1 of 6 PageID #:
                                 46472




                   EXHIBIT 4
Case 2:15-cv-01366-JRG-RSP Document 637-4 Filed 07/06/21 Page 2 of 6 PageID #:
                                 46473
Case 2:15-cv-01366-JRG-RSP Document 637-4 Filed 07/06/21 Page 3 of 6 PageID #:
                                 46474
Case 2:15-cv-01366-JRG-RSP Document 637-4 Filed 07/06/21 Page 4 of 6 PageID #:
                                 46475
Case 2:15-cv-01366-JRG-RSP Document 637-4 Filed 07/06/21 Page 5 of 6 PageID #:
                                 46476
Case 2:15-cv-01366-JRG-RSP Document 637-4 Filed 07/06/21 Page 6 of 6 PageID #:
                                 46477
